ACCEPTED
                                                                                         04-15-00098-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    2/24/2015 5:40:00 PM
                                                                                           KEITH HOTTLE
                                                                                                  CLERK

                              04-15-00098-CV
                       NO. __________________________

                   COURT OF APPEALS             FILED IN
                                         4th COURT OF APPEALS
           IN THE FOURTH JUDICIAL DISTRICT SAN ANTONIO, TEXAS
                  SAN ANTONIO, TEXAS     02/24/2015 5:40:00 PM
IN RE                        §               KEITH E. HOTTLE
                                                  Clerk
ARMANDO HERNANDEZ            §

                                    Ancillary to

ARMANDO HERNANDEZ and                         §     IN THE DISTRICT COURT
NANCY HERNANDEZ,                              §
    Plaintiffs,                               §
                                              §
vs.                                           §     150th JUDICIAL DISTRICT
                                              §
MARIO SALDIVIAR, FERNANDO                     §
SALDIVAR, JORGE CALDERON,                     §
and JORGE SALDIVAR,                           §
      Defendants.                             §     BEXAR COUNTY, TEXAS

       EMERGENCY MOTION TO STAY EXECUTION OF THE
            FEB. 23, 2015 COMMITMENT ORDER1 FOR
      ARMANDO HERNANDEZ PENDING DISPOSITION BY THE
              SUPREME COURT OF TEXAS OF THE
      ORIGINAL APPLICATION FOR WRIT OF HABEAS CORPUS

                                       Rusty Hardin
                                       Ryan K. Higgins
                                       Bob Wynne
                                       State Bar No. 24060861
                                       5 Houston Center
                                       1401 McKinney, Suite 2250
                                       Houston, Texas 77010-4035
                                       E-mail: bwynne@rustyhardin.com


1
  The Commitment Order appears to be invalid as it is signed and dated as effective on
February 26, 2015. However, Armando Hernandez was arrested and booked on February 23,
2015.
TO THE HONORABLE JUDGES OF THE FOURTH COURT OF
APPEALS, SAN ANTONIO, TEXAS:

      Applicant, ARMANDO HERNANDEZ, respectfully moves this Court to

stay the execution of the 150th District Court’s Commitment Order for Armando

Hernandez holding him in contempt, issued on February 23, 2015, see copy of

Commitment Order attached as Exhibit 1 and affidavit of Counsel, Bob Wynne

attached as Exhibit 2; pending the disposition by the Supreme Court of Texas of

the original application for a writ of habeas corpus filed on this 24th day of

February, 2015. Mr. Hernandez was taken into custody on February 23, 2015. See

Arrest and Booking Sheet attached as Exhibit 3. The Commitment Order is dated

and signed on “February 26, 2015” and therefore void. Applicant also respectfully

requests that he be released on bail pending the resolution of this matter.

      Armando Hernandez was held in contempt by the 150th Judicial District

Court on February 23, 2015, and committed to custody for 180 days or until he

purges himself of contempt by answering questions propounded to him regarding

which he asserted his legitimate rights against self-incrimination.

      “On February 23, 2015, the district court in the referenced civil action
      initiated a evidentiary hearing on Counter-Plaintiffs' request for
      temporary injunctive relief. In this civil action, Counter-Plaintiffs
      have brought tort claims against Counter-Defendant Armando
      Hernandez, alleging that Mr. Hernandez stole substantial sums from
      them through a fraudulent investment scheme.



                                          2
          During the hearing, Counter-Plaintiffs called Counter-Defendant
          Armando Hernandez as their first witness. Mr. Hernandez asserted
          his Fifth Amendment constitutional right against self-incrimination in
          response to most questions.

          The district court held that Mr. Hernandez's invocation of the Fifth
          Amendment in response to six specific questions was unfounded. The
          district court, therefore, found Mr. Hernandez in contempt of court
          and ordered him to Bexar County jail until he either answers the six
          questions or 180 days expires. The district court refused to set any
          bail or bond.

          The six questions that led to the contempt finding are substantially-
          similar to the following: (a) identify any legitimate sources of income
          earned by Mr. Hernandez, (b) identify the location of the funds
          allegedly stolen by Mr. Hernandez, (c) identify your business
          associates, (d) identify your professional-employment affiliation, (e)
          identify the amount and source of funds used to pay Mr. Hernandez's
          legal counsel in the United States, and (f) identify the amount and
          source of funds used to pay Mr. Hernandez's legal counsel in
          Mexico. Since it is alleged in this proceeding that Mr.
          Hernandez's source of funds is allegedly illegitimate, answering any
          questions about his source of funds might lead to information that will
          form a chain of information that might or could lead to adverse
          information with might incriminate him.

          Today, the same court also held Nancy Hernandez in contempt for her
          assertions of her rights against self-incrimination with regard to
          substantially the same questions.” Affidavit of Counsel, Bob Wynne,
          attached as Exhibit 2.

          Under circumstances, as here, a client who asserts his Fifth Amendment2;

Article 1, Section 103, rights to remain silent and against self-incrimination, may

not be imprisoned under the Court’s contempt power. It is Hornbook law that one


2
    United States Constitution.
3
    Texas Constitution.


                                            3
may properly invoke the privilege against self-incrimination, not only for directly

incriminating information, but also for any disclosure that a witness reasonably

believes could be used in a criminal prosecution or could lead to other evidence

that might be used in this manner. Kastigar v. United States, 406 U.S. 411, 445

(1972). The witness need not be guilty nor does the answer to a particular question

need to incriminate the witness in order for him to invoke the privilege. Murphy v.

Waterfront Commission, 378 U.S. 52, 94 (1964) [holding that “[[T]he Fifth

Amendment] protects any disclosures which the witness may reasonably

apprehend could be used in a criminal prosecution or which could lead to other

evidence that might be so used.”]; Isaacs v. United States, 256 F.2d 654 (8th Cir.

1958)[protesting innocence does not bar claim of privilege]; Slochower v. Bd. Of

Education of N.Y., 350 U.S. 551, 557-58 (1956) [stating, “as we pointed out in

Ullman, a witness may have a reasonable fear of prosecution and yet be innocent

of any wrongdoing. The privilege serves to protect the innocent who otherwise

might be embarrassed by ambiguous circumstances”]; Ex Parte Butler, 522
S.W.2d 196, 198 (Tex. Sup. Ct. 1975).

      “A witness need only show that an answer to the question is likely to
      be hazardous to him.” Ex Parte Butler, 522 S.W.2d 196, 198 (Tex.
      Sup. Ct. 1975).

      Under such circumstances, a Court’s decision to punish a person for

invocation of the right against self-incrimination must be guided by a presumption



                                        4
of innocence since this is, in essence, a prosecution of a witness for refusal to

answer a question. The question of whether the right may be asserted must be very

liberally construed. In other words, the Court must consider whether under a very

liberal construction of the question asked, could its answer lead to evidence that

could form part of a chain of evidence that could lead to incriminating information.

      If an individual has not been convicted of an offense, and is being asked any

question that might lead to information which could, but may not, incriminate the

individual; the person legitimately and properly asserts his or her privileges against

self incrimination. It has long been recognized that an answer to the question need

not be incriminating itself for the proper assertion of the privilege.

      “The privilege afforded not only extends to answers that would in
      themselves support a conviction under a federal criminal statute but
      likewise embraces those which furnish a link in the chain of evidence
      needed to prosecute the claimant for a federal crime. … To sustain the
      privilege, it need only be evident from the implications of the
      question, in the setting in which it is asked, that a responsive answer
      to the question or an explanation of why it cannot be answered might
      be dangerous because injurious disclosure could result. The trial
      judge in appraising the claim ‘must be governed as much by his
      personal perception of the peculiarities of the case as by the facts
      actually in evidence.’” Hoffman v. United States, 341 U.S. 479
      (1951)[in the context of a federal case].

Further, one need not explain what might be incriminating in one’s answer to a

question to properly assert the privilege. Forcing a witness to explain what might

be incriminating about an answer would require the witness to divulge the very

information the privilege protects. Hoffman v. United States, 341 U.S. 479 (1951).

                                           5
In the context of a civil case, a civil litigant can invoke the privilege against self-

incrimination whenever he “reasonably apprehends a risk of self-incrimination,

‘though no criminal charges are pending against him …and even if the risk of

prosecution is remote’”. Wehling v. Columbia Broadcasting Systems, 608 F.2d
1084, 1087 n.5 (5th Cir. 1979).         Whether the right to self incrimination is

improperly invoked does not depend on a judge’s prediction of the likelihood of

prosecution, it is only if there is a fanciful possibility of prosecution that claim

against self incrimination is not well taken.         If there is any possibility of

prosecution, the claim is not fanciful. In re Folding Carton Antitrust Litigation,

609 F.2d 867, 871 (7th Cir. 1979).

      Also a Court applying the Hoffman test must be “perfectly clear, from a

careful consideration of all the circumstances in the case” that the person asserting

the privilege cannot possibly provide an answer that would have any remote

tendency to provide a link the chain of evidence that might have a “tendency to

incriminate.” Malloy v. Hogan, 378 U.S. 1, 12 (1964), overruled in non-pertinent

part by Arizona v. Fulminante, 499 U.S. 279, 285-86 (1991) [concerning the test

for voluntariness of a confession]. This is because, once an answer is forced from

the witness, the right is lost and the damage is irreparable to the right. See In re

Grand Jury Proceedings (McCoy), 601 F.2d 162, 169 (5th Cir. 1979)[stating, “if

an order ‘requires an irreversible and permanent surrender of a constitutional right,



                                          6
it cannot be enforced by the contempt power”]. A witness may refuse to answer a

question without suffering contempt where compliance could cause irreparable

injury. Maness v. Meyers, 419 U.S. 449, 460 (1975).

       For the purposes of this motion, counsel was available to testify as an expert,

Ms. Cynthia E. Orr who is Board Certified in Criminal Law and Criminal

Appellate Law, is the current Chair of the American Bar Association’s Criminal

Justice Section, and Partner at Goldstein, Goldstein & Hilley. See Curriculum

Vitae of Ms. Cynthia E. Orr, attached as Exhibit 4.

       This date, February 24, 2015, Applicants are filing an Application for Writ

of Habeas Corpus in the Supreme Court of Texas asserting the invalidity of the

contempt citations and order of commitment for the proper assertion of Applicant’s

Fifth Amendment rights in the United States Constitution and Article 1, §10 rights

against self-incrimination in the Texas Constitution. The Application for Writ of

Habeas Corpus is hereby adopted and incorporated by reference into this Motion.

See Application for Writ of Habeas Corpus attached as Exhibit 5.

       WHEREFORE, PREMISES CONSIDERED, Applicant prays for this

Honorable Court to stay the execution of the Commitment Order pending

disposition by the Supreme Court of Texas on the Application for Writ of Habeas

Corpus and for such other further relief at law or in equity to which Applicant is

entitled.



                                          7
                                     Respectfully submitted,

                                     RUSTY HARDIN & ASSOCIATES, L.L.P.

                                     /s/ Rusty Hardin

                                     Rusty Hardin
                                     State Bar No. 08972800
                                     Ryan K. Higgins
                                     State Bar No. 24007362
                                     Bob Wynne
                                     State Bar No. 24060861
                                     5 Houston Center
                                     1401 McKinney, Suite 2250
                                     Houston, Texas 77010-4035
                                     (713) 652-9000
                                     (713) 652-9800 (Facsimile)

                                     ATTORNEYS FOR COUNTER-
                                     DEFENDANTS



                              CERTIFICATION

       I hereby certify that I have reviewed the foregoing pleading and concluded
that every factual statement within is supported by competent evidence included in
the appendix or record.

                                     /s/ Bob Wynne
                                     _________________________________
                                     Bob Wynne




                                        8
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was
E-filed and e-served on all counsel of record on the 24th day of February, 2015,
pursuant to Rule 21a.

      Jeffrey A. Hiller
      Cacheaux, Cavazos, & Newton, LLP
      333 Convent Street
      San Antonio, Texas 78205
      jhiller@ccn-law.com

      Royal B. Lea, III
      Bingham & Lea, P.C.
      319 Maverick Street
      San Antonio, Texas 78212
      royal@binghamandlea.com

                                      /s/ Bob Wynne
                                      _________________________________
                                      Bob Wynne




                                         9
EXHIBIT 1
~~li-d.
vs.
~~M,u-al.                        BEXAR


      ORDER FOR CONTEMPT AND FOR COMMITMENT
                  TO COUNTY JAIL
EXHIBIT 2
                                     Case No. 2014-CI-17077

ARMANDO HERNANDEZ and                          §           IN THE DISTRICT COURT
NANCYHERNANDEZ,                                §
                                               §
Pb~ti~,                                        §
                                               §
v.                                             §           150tb JUDICIAL DISTRICT
                                               §
MARIO SALDIVAR, FERNANDO                       §
SALDIVAR, JORGE CALDERON, and                  §
JORGE SALDIVAR,                                §
                                               §
Defendants.                                    §           BEXAR COUNTY, TEXAS


STATE OF TEXAS                                §
COUNTY OF BEXAR                               §

                                        DECLARATION

"My name is Bob Wynne, my date of birth is 09/30/1980, and my address is 1401 McKinney,
Suite 2250, Houston, Texas 77010, U.S.A. I am over the age of eighteen, of sound mind,
capable of making this declaration, and personally acquainted with the facts herein stated:

My name is Bob Wynne. I am an attorney licensed to practice law in the States of Texas and
Louisiana. I am a counsel of record in the above-captioned civil action. I have personal
knowledge of all matters identified in this declaration. All information in this declaration is true
and correct under penalty of perjury. I am giving this statement on this date in Bexar County,
Texas.

On February 23, 2015, the district court in the referenced civil action initiated a evidentiary
hearing on Counter-Plaintiffs' request for temporary injunctive relief. In this civil action,
Counter-Plaintiffs have brought tort claims against Counter-Defendant Armando Hernandez,
alleging that Mr. Hernandez stole substantial sums from them through a fraudulent investment
scheme.

During the hearing, Counter-Plaintiffs called Counter-Defendant Armando Hernandez as their
first witness. Mr. Hernandez asserted his Fifth Amendment constitutional right against self-
incrimination in response to most questions.

The district court held that Mr. Hernandez's invocation of the Fifth Amendment in response to
six specific questions was unfounded. The district court, therefore, found Mr. Hernandez in
contempt of court and ordered him to Bexar County jail until he either answers the six questions
or 180 days expires. The district court refused to set any bail or bond.
      The six questions that led to the contempt finding are substantially-similar to the following: (a)
      identify any legitimate sources of income earned by Mr. Hernandez, (b) identify the location of
      the funds allegedly stolen by Mr. Hernandez, (c) identify your business associates, (d) identify
      your professional-employment affiliation, (e) identify the amount and source of funds used to
      pay Mr. Hernandez's legal counsel in the United States, and (f) identify the amount and source of
      funds used to pay Mr. Hernandez's legal counsel in Mexico. Since it is alleged in this proceeding
      that Mr. Hernandez's source of funds is allegedly illegitimate, answering any questions about his
      source of funds might lead to information that will form a chain of information that might or
      could lead to adverse information with might incriminate him.

      Today, the same court also held Nancy Hernandez in contempt for her assertions of her rights
      against self-incrimination with regard to substantially the same questions.

      Pursuant to 28 U.S.C. § 1746 and pursuant to Chapter 132 of the Texas Civil and Practice Code, I
      declare under penalty of perjury that the foregoin s true an correct."

      Executed in Bexar County, State of Texas, o




      SUBSCRIBED AND SWORN TO BEFORE ME by the said Bob Wy                             on this the 24th
      day ofFebruary, 2015.

r ·- . ...... ..



                                              Notary Public, State of Texas
EXHIBIT 3
         VIN or Ucense




                         Sadge   Arresting Officer 2



BEXAR COUNTY SHERIFF'S OFFICE • 200 N. COMAl •
EXHIBIT 4
CYNTHIA EVA HUJAR ORR

GOLDSTEIN, GOLDSTEIN & HILLEY
310 S. St. Mary’s St.
29th Floor Tower Life Building
San Antonio, Texas 78205
(210) 226-1463 (210) 226-8367 facsimile
e-mail: whitecollarlaw@gmail.com

PARTNER, GOLDSTEIN, GOLDSTEIN & HILLEY

CERTIFIED SPECIALIST CRIMINAL LAW and
CRIMINAL APPELLATE LAW
Texas Board of Legal Specialization

EDUCATION:

      B.B.A. - University of Texas (1979)
      J.D. - St. Mary’s University (1988)

BAR ADMISSIONS:

      Texas (1989); United States Supreme Court (1992); United States District Court for the
      Western District (1989), United States for the Southern District (1990), United States
      District Court for the Eastern District and Northern District (1991) of Texas; United
      States Courts of Appeals for the Fourth Circuit (1992), Fifth Circuit (1990), Ninth Circuit
      (1996) and Eleventh Circuit (2004).

PROFESSIONAL ACTIVITIES:

      Chair of the Criminal Justice Section, American Bar Association (2014-2015);
      Diversity Officer of the Criminal Justice Section, American Bar Association (2014);
      Co-Executive Director of the White Collar Crime Division, American Bar Association
      (2013-2014);
      Representative, American Bar Association House of Delegates for NACDL (2011-
      present);
      Member, American Bar Association Criminal Justice Section Council (2001-present);
      Member, American Bar Association Prosecution and Defense Standards Task Force for
      Rewriting the Standards [New version approved 2010] (2006-Present);
      Member, American Bar Association Standards Committee (2006-2014);
      Co-Chair, American Bar Association Defense Functions/Services Committee (2003-
      2009);
      Member, American Bar Association Defense Functions/Services Committee Liaison to
      Criminal Justice Section Ad Hoc Innocence Committee to Ensure the Integrity of the


                                            Page 1 of 4
       Criminal Process (2002-2008);
       President, National Association of Criminal Defense Lawyers (2009-2010);
       Board of Directors, National Association of Criminal Defense Lawyers (1999-present);
       President, Texas Criminal Defense Lawyers Association (2003-2004);
       Board of Directors, The Greater San Antonio Chamber of Commerce (2008-2010);
       Member, William S. Sessions American Inn of Court (2001-present);
       Co-Founder Texas Innocence Network (2000);
       Co-chair, Federal Courts Committee - Criminal Law Subcommittee, San Antonio Bar
       Association (1999-present);
       Founder and President, San Antonio Criminal Defense Lawyers Association; and
       Federal Judicial Clerkship for the Honorable Emilio Garza (1988).

HONORS:

       Top 100 Trial Lawyers in America, American Association of Trial Lawyers (2007-
       present);
       Best Lawyers in America (2005 to present);
       Texas Monthly, Texas Super Lawyer (2003 to present);
       Scene in SA Monthly, San Antonio’s Best Lawyers (2004 to present);
       Recipient of the first Minuteman Strike Force Award by the Texas Criminal Defense
       Lawyers Association (2012);
       Recipient of the first Spirit of Justice Award by the Texas Criminal Defense Lawyers
       Association (2012);
       Texas Criminal Defense Lawyers Association’s Board Resolution re: Cynthia Hujar Orr’s
       contribution to justice in the United States (2009);
       Recipient Women’s Leadership Mentoring Award, San Antonio Business Journal
       (2009);
       Presidential Recognition by National Association of Criminal Defense Lawyers, 1999
       and 2000, 2001, 2002, 2003, 2004, 2007 and 2008;
       Texas Criminal Defense Lawyers Association Presidential Award, 1994, 1995, 1996,
       1997, 1998, 2000, 2001, 2003 and 2012;
       Inductee, San Antonio Women’s Hall of Fame (2006);
       San Antonio Business Journal: Women’s Leadership Award for Mentoring (2009);
       San Antonio Bar Association Presidential Award “Outstanding Service” (2010); and
       San Antonio Bar Association Presidential Award (1998).
       AV Rated by Martindale-Hubble (2006 to present).

OUTSTANDING ACHIEVEMENTS:

In a capital murder case, on September 17, 2014, the Court of Criminal Appeals granted
Cynthia’s writ of habeas corpus, filed on behalf of Hannah Ruth Overton, reversing her
conviction and remanding the case to the district court for a new trial. Hannah was convicted of
failing to provide adequate or timely medical care to her four year-old foster son (whom she and
her husband were trying to adopt) and given a life sentence.


                                           Page 2 of 4
On October 4, 2011, along with the Innocence Project, Inc. of New York, was instrumental
in gaining the release of an innocent man, Michael Morton, who was convicted in 1987 for the
murder of his wife, in Williamson County, Texas.

Successful before the U.S. Supreme Court with regards to money laundering in Moreno -
Gonzalez vs. U.S., No. 07-400 (2008).

Obtained the first confession of error by the State of Texas in a death penalty case, Miguel
Angel Martinez vs. Gary Johnson, No. L-98-37 in the United States District Court for the
Southern District of Texas, Laredo Division, underlying case - State of Texas vs. Miguel Angel
Martinez, Cause No. K-91-294-D3 in the 341st Judicial District Court, Webb County, Laredo,
Texas.

She was counsel on the amicus brief in CNN vs. General Manuel Noriega before the United
States Supreme Court where she successfully defended this unpopular defendant’s attorney-
client privilege.

LECTURER:
    American Bar Association;
    National Association of Criminal Defense Lawyers;
    Texas Criminal Defense Lawyers Association;
    Tennessee Association of Criminal Defense Lawyers;
    North Dakota Defense Lawyers Association;
    Louisiana Criminal Defense Lawyers Association;
    Kentucky Association of Criminal Defense Lawyers;
    Florida Association of Criminal Defense Lawyers;
    Ohio State Bar Association;
    Nevada Bar Association;
    Federal Bar Association;
    Federal Public Defenders in Texas and California;
    National Association of Women Lawyers;
    CJA Panel Training for Federal Public Defenders;
    Texas State Bar Advanced Criminal Law Course;
    San Antonio Bar Association;
    San Antonio CPA Society;
    Hays County Bar Association;
    Nueces County Bar Association;
    Hidalgo County Bar Association;
    San Antonio Paralegal Association;
    Bexar County Women’s Bar Association.




                                          Page 3 of 4
PUBLISHED:
     The State of Criminal Justice, American Bar Association;
     The ABA Criminal Justice Standards for the Defense and Prosecution Function,
     American Bar Association;
     Achieving Justice: Freeing the Innocent, Convicting the Guilty, Report of the ABA
     Criminal Justice Section’s Ad Hoc Innocence Committee to Ensure the Integrity of the
     Criminal Process;
     CHAMPION, National Association of Criminal Defense Lawyers;
     VOICE for the Defense, Texas Criminal Defense Lawyers Association;
     Texas Lawyer;
     Texas Bar Journal;
     White Collar Crime, Androphy (contributed motions);
     Punitive Damages, Schlueter and Redden, Second Edition (student research assistant).

TOPICS FOR SPEECHES:
Discovery, Brady and the Michael Morton Act
U.S. Supreme Court Update
Innocence Project and Post-Conviction Habeas
Ethical Considerations Governing Multiple Representations
War in the Courtroom: State v. Pierce & Its Lessons for All Lawyers (State and Federal)
Forfeiture
Closing: It is YOUR Battlefield, YOUR Win
Mortgage Fraud
Advising Business Clients: Avoiding Becoming a Co-Conspirator
Federal Defenses
Technology in the Courtroom
There is Nothing Sexy Under Those Lab Coats: The Emperor has no Hard Science
Unpatriotic Acts
Criminal Justice After 9/11: How the Rules Have Changed
The Law of Voir Dire
Pre-trial Motions, Discovery
How to Spot a Sham
Spotting Junk Science and Bad Experts
Expert Witnesses
Confessions
100 Exonerations
Preservation of Error
The Patriot Act
Ethics and the Death Penalty
Federal and State Writs of Habeas Corpus
Search and Seizure
Search and Seizure in White Collar Cases
Why we do what we do



                                          Page 4 of 4